
	
		II
		111th CONGRESS
		2d Session
		S. 4000
		IN THE SENATE OF THE UNITED STATES
		
			December 2, 2010
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for improvements to the United States Postal
		  Service, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the U.S. Postal Service Improvements
			 Act of 2010.
		IPostal Service
			 Improvements
			101.Transfer of
			 amounts from the Civil Service Retirement and Disability Fund
				(a)Office of Personnel Management
			 determinationNot later than
			 30 days after the date of enactment of this Act and in accordance with section
			 802(c)(2) of the Postal Accountability and Enhancement Act (5 U.S.C. 8348 note;
			 Public Law 109–435; 120 Stat. 3250), the Office of Personnel Management shall
			 make a determination or redetermination under section 8348(h) of title 5,
			 United States Code, consistent with the report submitted by the Postal
			 Regulatory Commission to the Postal Service and Congress on June 29,
			 2010.
				(b)Availability
			 for transfersSection
			 8348(h)(2) of title 5, United States Code, is amended by striking subparagraphs
			 (B) and (C) and inserting the following:
					
						(B)The Office shall redetermine the
				Postal surplus or supplemental liability as of the close of the fiscal year
				ending September 30, 2010, and for each year thereafter, through the fiscal
				year ending September 30, 2043. If the result for a fiscal year is a surplus,
				that amount shall remain in the Fund until distribution is authorized under
				subparagraph (C). Beginning June 15, 2017, if the result is a supplemental
				liability, the Office shall establish an amortization schedule, including a
				series of annual installments commencing on September 30 of the subsequent
				fiscal year, which provides for the liquidation of such liability by September
				30, 2043.
						(C)(i)As of the close of the
				fiscal years ending September 30, 2010, 2011, 2012, 2013, 2014, 2015, and 2016,
				if the result is a surplus, that amount, or any part of that amount, may be
				transferred to the Postal Service Retiree Health Benefits Fund.
							(ii)As of the close of the fiscal year
				ending September 30, 2017 and each year thereafter, if the result is a surplus,
				that amount, or any part of that amount, may be transferred to—
								(I)the Postal Service Retiree Health
				Benefits Fund to pay any liability to the Postal Service Retiree Health
				Benefits Fund; or
								(II)if all liability to the Postal
				Service Retiree Health Benefits Fund is paid—
									(aa)the Employees' Compensation Fund
				established under section 8147; or
									(bb)the United States Postal Service
				for the repayment of any obligation issued under section 2005 of title
				39.
									(iii)Any transfer under clause (i) shall
				be—
								(I)made at the discretion of the Board of
				Governors of the Postal Service in the amount determined by the Board of
				Governors, except the amount may not exceed the amount under section
				8909a(d)(3)(A) remaining to be paid for the applicable fiscal year; and
								(II)credited to the Postal Service for
				payment of the amount required under section 8909a(d)(3)(A) for the applicable
				fiscal year.
								(iv)Any transfer under clause (ii) shall
				be—
								(I)made at the discretion of the Board of
				Governors of the Postal Service in the amount determined by the Board of
				Governors;
								(II)if transferred to the Postal Service
				Retiree Health Benefits Fund, credited to the Postal Service for payment of any
				liability of the Postal Service to the Postal Service Retiree Health Benefits
				Fund for the applicable fiscal year; and
								(III)if transferred to the Employees'
				Compensation Fund established under section 8147, credited to the Postal
				Service for payment of any liability of the Postal Service under chapter 81 for
				the applicable fiscal year.
								(v)The Board of Governors shall—
								(I)provide written notice to the Office
				of any amount to be transferred under this clause; and
								(II)take all actions of the Board under
				this clause by a majority vote.
								(vi)The Office shall transfer any amount
				determined by the Board of Governors to the credit of the Postal Service in
				accordance with this
				clause.
							.
				(c)Postal Service
			 surplus or liability based on Federal Employees Retirement System
			 contributionsSection 8348 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
					
						(m)(1)In this subsection, the
				term Postal surplus or supplemental liability means the estimated
				difference, as determined by the Office, between—
								(A)the actuarial present value of all
				future benefits payable from the Fund under chapter 84 to current or former
				employees of the United States Postal Service and attributable to civilian
				employment with the United States Postal Service; and
								(B)the sum of—
									(i)the actuarial present value of
				deductions to be withheld from the future basic pay of employees of the United
				States Postal Service currently subject to chapter 84 under section
				8422;
									(ii)that portion of the Fund balance,
				as of the date the Postal surplus or supplemental liability is determined,
				attributable to payments to the Fund by the United States Postal Service and
				its employees, minus benefit payments attributable to civilian employment with
				the United States Postal Service, plus the earnings on such amounts while in
				the Fund; and
									(iii)any other appropriate amount, as
				determined by the Office in accordance with generally accepted actuarial
				practices and principles.
									(2)(A)The Office shall
				determine the Postal surplus or supplemental liability as of the close of the
				fiscal year ending September 30, 2010, and for each year thereafter, through
				the fiscal year ending September 30, 2043. If the result for a fiscal year is a
				surplus, that amount shall remain in the Fund until distribution is authorized
				under subparagraph (B). Beginning June 15, 2017, if the result is a
				supplemental liability, the Office shall establish an amortization schedule,
				including a series of annual installments commencing on September 30 of the
				subsequent fiscal year, which provides for the liquidation of such liability by
				September 30, 2043.
								(B)(i)As of the close of the
				fiscal years ending September 30, 2010, 2011, 2012, 2013, 2014, 2015, and 2016,
				if the result is a surplus, that amount, or any part of that amount, may be
				transferred to the Postal Service Retiree Health Benefits Fund.
									(ii)As of the close of the fiscal year
				ending September 30, 2017 and each year thereafter, if the result is a surplus,
				that amount, or any part of that amount, may be transferred to—
										(I)the Postal Service Retiree Health
				Benefits Fund to pay any liability to the Postal Service Retiree Health
				Benefits Fund; or
										(II)if all liability to the Postal
				Service Retiree Health Benefits Fund is paid—
											(aa)the Employees' Compensation Fund
				established under section 8147; or
											(bb)the United States Postal Service
				for the repayment of any obligation issued under section 2005 of title
				39.
											(iii)Any transfer under clause (i) shall
				be—
										(I)made at the discretion of the Board of
				Governors of the Postal Service in the amount determined by the Board of
				Governors, except the amount may not exceed the amount under section
				8909a(d)(3)(A) remaining to be paid for the applicable fiscal year; and
										(II)credited to the Postal Service for
				payment of the amount required under section 8909a(d)(3)(A) for the applicable
				fiscal year.
										(iv)Any transfer under clause (ii) shall
				be—
										(I)made at the discretion of the Board of
				Governors of the Postal Service in the amount determined by the Board of
				Governors;
										(II)if transferred to the Postal Service
				Retiree Health Benefits Fund, credited to the Postal Service for payment of any
				liability of the Postal Service to the Postal Service Retiree Health Benefits
				Fund for the applicable fiscal year; and
										(III)if transferred to the Employees'
				Compensation Fund established under section 8147, credited to the Postal
				Service for payment of any liability of the Postal Service under chapter 81 for
				the applicable fiscal year.
										(v)The Board of Governors shall—
										(I)provide written notice to the Office
				of any amount to be transferred under this clause; and
										(II)take all actions of the Board under
				this clause by a majority vote.
										(vi)The Office shall transfer any amount
				determined by the Board of Governors to the credit of the Postal Service in
				accordance with this clause.
									(C)Amortization schedules established
				under this paragraph shall be set in accordance with generally accepted
				actuarial practices and principles, with interest computed at the rate used in
				the most recent valuation of the Civil Service Retirement System.
								(D)The United States Postal Service
				shall pay the amounts so determined to the Office, with payments due not later
				than the date scheduled by the Office.
								(3)Notwithstanding any other provision
				of law, in computing the amount of any payment under any other subsection of
				this section that is based upon the amount of the unfunded liability, such
				payment shall be computed disregarding that portion of the unfunded liability
				that the Office determines will be liquidated by payments under this
				subsection.
							(4)(A)The United States
				Postal Service may—
									(i)request the Postal Regulatory
				Commission to procure the services of an actuary to review any determination by
				the Office under this subsection; or
									(ii)if the Postal Regulatory Commission
				does not object, procure the services of an actuary to review any determination
				by the Office under this subsection.
									(B)A review under subparagraph (A) shall
				be conducted—
									(i)by an actuary who holds membership in
				the American Academy of Actuaries and who is qualified in the evaluation of
				pension obligations; and
									(ii)in accordance with generally accepted
				actuarial practices and principles.
									(C)(i)An actuary that
				conducts a review under subparagraph (A) shall submit a report on the review to
				the entity that procured the services of the actuary.
									(ii)Upon receipt of a report under
				clause (i), the Postal Regulatory Commission or the United States Postal
				Service, as appropriate, shall—
										(I)determine whether to approve the
				report; and
										(II)if the report is approved, submit the
				report to the Office and to Congress, together with any comments of the Postal
				Regulatory Commission or United States Postal Service.
										(D)Notwithstanding any other provision
				of this subsection, upon submission of a report by the Postal Regulatory
				Commission or United States Postal Service under subparagraph (C)(ii)(II), the
				Office shall reconsider its determination or redetermination in light of such
				report, and shall make any appropriate adjustments. The Office shall submit a
				report containing the results of its reconsideration to the Postal Regulatory
				Commission, the United States Postal Service, and
				Congress.
								.
				102.Consideration
			 of postal service financial conditionSection 1207(c)(2) of title 39, United
			 States Code, is amended by inserting The arbitration board shall
			 consider the financial condition of the Postal Service in rendering its
			 decision. after the first sentence.
			103.Increase in
			 the use of negotiated service agreementsSection 3622 of title 39, United States
			 Code, is amended by adding at the end the following:
				
					(g)The Postal
				Service and the Postal Regulatory Commission shall coordinate actions to
				identify ways to increase the use of negotiated service agreements for market
				dominant products by the Postal Service consistent with subsection
				(c)(10).
					.
			104.Area and
			 district field offices
				(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Postmaster General shall
			 submit a comprehensive strategic plan for guiding area and district field
			 office structure decisions to—
					(1)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
					(2)the Committee on
			 Oversight and Government Reform of the House of Representatives.
					(b)ContentsThe plan under subsection (a) shall—
					(1)be developed in consultation with the
			 Postal Regulatory Commission; and
					(2)include—
						(A)an assessment of the effectiveness of the
			 plan with respect to increasing efficiency, eliminating duplication, and
			 reducing unnecessary costs;
						(B)a review of the field office structure of
			 the United States Postal Service and describe the actions to be taken by the
			 United States Postal Service to modify the structure based on the review;
			 and
						(C)an examination of environmental factors,
			 mail volumes, technological advancements, operational considerations, and other
			 issues impacting the strategic goals of the United States Postal Service under
			 the plan.
						(c)Report on
			 ProgressNot later than January 1, 2012, the Postmaster General
			 shall submit a report on the progress of implementing the comprehensive
			 strategic plan under this section to—
					(1)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
					(2)the Committee on
			 Oversight and Government Reform of the House of Representatives.
					(d)Updated
			 plansNot later than January 1, 2015, and each 5 years
			 thereafter, the United States Postal Service, in consultation with the Postal
			 Regulatory Commission, shall submit an updated comprehensive strategic plan
			 under this section to—
					(1)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
					(2)the Committee on
			 Oversight and Government Reform of the House of Representatives.
					105.Co-location of
			 post offices at retail facilities
				(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Postmaster General shall
			 submit a plan on the co-location of post offices at retail facilities
			 to—
					(1)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
					(2)the Committee on
			 Oversight and Government Reform of the House of Representatives.
					(b)ContentsThe plan under subsection (a) shall—
					(1)be developed in consultation with the
			 Postal Regulatory Commission;
					(2)provide for an increase in the co-location
			 of post offices at retail facilities to enable the United States Postal Service
			 to offer its products and services at those locations;
					(3)consider the
			 impact of any co-location decisions on small communities and rural areas before
			 taking actions to co-locate post offices; and
					(4)ensure
			 that—
						(A)service shall
			 continue in small communities and rural areas after implementation the
			 plan;
						(B)the United States
			 Postal Service solicits community input before making decisions about
			 co-location; and
						(C)the quality of
			 products and services offered in co-located facilities are consistent with
			 those offered in post offices.
						(c)Report on
			 ProgressNot later than January 1, 2012, the Postmaster General
			 shall submit a report on the progress of implementing the plan on the
			 co-location of post offices at retail facilities under this section to—
					(1)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
					(2)the Committee on
			 Oversight and Government Reform of the House of Representatives.
					106.Annual report
			 on United States mailing industry
				(a)In
			 GeneralNot later than
			 November 1, of each year, the Postal Regulatory Commission shall submit a
			 report on the fiscal stability of the United States mailing industry with
			 respect to the preceding fiscal year to—
					(1)the Committee on
			 Homeland Security and Governmental Affairs of the Senate; and
					(2)the Committee on
			 Oversight and Government Reform of the House of Representatives.
					(b)AssistanceThe
			 United States Postal Service and any Federal agency involved in oversight or
			 data collection regarding relevant industry sectors shall provide any
			 assistance to the Postal Regulatory Commission that the Postal Regulatory
			 Commission determines is necessary in the preparation of any report under this
			 section.
				IIPostal
			 contracting provisions
			201.Contracting
			 provisions
				(a)In
			 generalPart I of title 39, United States Code, is amended by
			 adding at the end the following:
					
						“Chapter 7—Contracting
				Provisions
						“Sec.
						“701. Definitions.
						“702. Advocate for
				competition.
						“703. Delegation of contracting
				authority.
						“704. Posting of justifications
				of noncompetitive contracts.
						“705. Review of ethical
				issues.
						“706. Ban on certain
				contracts.
					
					
						701.DefinitionsIn this chapter—
							(1)the term contracting officer
				means an employee of a covered postal entity who has authority to enter into a
				postal contract;
							(2)the term
				covered postal entity means—
								(A)the United States
				Postal Service; or
								(B)the Postal
				Regulatory Commission;
								(3)the term
				head of a covered postal entity means—
								(A)in the case of
				the United States Postal Service, the Postmaster General; or
								(B)in the case of
				the Postal Regulatory Commission, the Postal Regulatory Commission;
								(4)the term postal contract means
				any contract (including any agreement or memorandum of understanding) entered
				into by a covered postal entity for the procurement of goods or services;
				and
							(5)the term
				senior procurement executive means the senior procurement
				executive of a covered postal entity.
							702.Advocate for
				competition
							(a)Establishment
				and designation
								(1)There is
				established in each covered postal entity an advocate for competition.
								(2)The head of each
				covered postal entity shall—
									(A)designate for the
				covered postal entity and for each procuring activity of the covered postal
				entity 1 officer or employee (other than the senior procurement executive) to
				serve as the advocate for competition;
									(B)not assign such
				officer or employee any duties or responsibilities that are inconsistent with
				the duties and responsibilities of the advocates for competition; and
									(C)provide such
				officer or employee with such staff or assistance as may be necessary to carry
				out the duties and responsibilities of the advocate for competition, such as
				persons who are specialists in engineering, technical operations, contract
				administration, financial management, supply management, and utilization of
				small and disadvantaged business concerns.
									(b)Duties and
				functionsThe advocate for competition of each covered postal
				entity shall—
								(1)be responsible
				for challenging barriers to and promoting full and open competition in the
				procurement of goods and services by the covered postal entity;
								(2)review the
				procurement activities of the covered postal entity;
								(3)identify and
				report to the senior procurement executive—
									(A)opportunities and
				actions taken to maximize full and open competition in the procurement
				activities of the covered postal entity; and
									(B)any condition or
				action which has the effect of unnecessarily restricting competition in the
				procurement actions of the covered postal entity;
									(4)prepare and
				transmit to the head of each covered postal entity, the Board of Governors of
				the United States Postal Service, and Congress an annual report
				describing—
									(A)the activities of
				the advocate under this section;
									(B)initiatives
				required to increase competition; and
									(C)barriers to the
				use of full and open competition to the maximum extent practicable;
									(5)recommend to the
				senior procurement executive the goals and the plans for increasing competition
				on a fiscal year basis;
								(6)recommend to the
				senior procurement executive a system of personal and organizational
				accountability for competition, which may include the use of recognition and
				awards to motivate program managers, contracting officers, and others in
				authority to promote competition in procurement programs; and
								(7)describe other
				ways in which the covered postal entity has emphasized competition in programs
				for procurement training and research.
								(c)ResponsibilitiesThe
				advocate for competition for each procuring activity shall be responsible for
				promoting full and open competition, promoting the acquisition of commercial
				items, and challenging barriers to such acquisition, including such barriers as
				unnecessarily restrictive statements of need, unnecessarily detailed
				specifications, and unnecessarily burdensome contract clauses.
							703.Delegation of
				contracting authority
							(a)In
				general
								(1)PolicyNot later than 60 days after the date of
				enactment of the U.S. Postal Service
				Improvements Act of 2010, the head of each covered postal entity
				shall issue a policy on contracting officer delegations of authority for the
				covered postal entity.
								(2)ContentsThe policy issued under paragraph (1) shall
				require that—
									(A)notwithstanding
				any delegation of contracting authority, the ultimate responsibility and
				accountability for the award and administration of postal contracts resides
				with the senior procurement executive; and
									(B)a contracting
				officer shall maintain an awareness of and engagement in the activities being
				performed on postal contracts for which that officer has cognizance
				notwithstanding any delegation of authority that may have been executed.
									(b)Posting of
				delegations
								(1)In
				generalThe head of each covered postal entity shall make any
				delegation of authority outside the functional contracting unit for the
				procurement of goods or services which exceeds the simplified acquisition
				threshold, as defined under section 4(11) of the Office of Federal Procurement
				Policy Act (41 U.S.C. 403(11)) including any adjustment under section 35A of
				that Act (41 U.S.C. 431A), available on the website of the covered postal
				entity.
								(2)Effective
				dateThis paragraph shall apply to any delegation of authority
				made on or after 30 days after the date of enactment of the
				U.S. Postal Service Improvements Act of
				2010.
								704.Posting of
				justifications of noncompetitive contracts
							(a)In
				generalNot later than 14 days after the date of the award of any
				noncompetitive contract which exceeds the simplified acquisition threshold, as
				defined under section 4(11) of the Office of Federal Procurement Policy Act (41
				U.S.C. 403(11)) including any adjustment under section 35A of that Act (41
				U.S.C. 431A), or within 30 days if the justification and approval for that
				contract is urgent and compelling, a covered postal entity shall make publicly
				available the documents containing the justification and approval of that
				contract.
							(b)Website
								(1)In
				generalSubject to paragraph (2), the documents described under
				subsection (a) shall be made available on the website of the covered postal
				entity.
								(2)Protection of
				proprietary informationThe covered postal entity shall carefully
				screen all justifications for proprietary data, and any references and
				citations as are necessary to protect the proprietary data, or security related
				information and remove all such data or information before making the
				justifications available.
								705.Review of
				ethical issuesIf a
				contracting officer identifies any ethical issues relating to a proposed
				contract and submits those issues and that proposed contract to the designated
				ethics official for the covered postal entity before the awarding of that
				contract, that ethics official shall—
							(1)review the
				proposed contract; and
							(2)advise the
				contracting officer on the appropriate resolution of ethical issues.
							706.Ban on certain
				contracts
							(a)DefinitionsIn
				this section—
								(1)the term
				covered employee means—
									(A)a contracting
				officer; or
									(B)any employee of a
				covered postal entity whose decisionmaking affects a postal contract as
				determined by regulations prescribed by the head of a covered postal entity;
				and
									(2)the term
				final conviction means a conviction, whether entered on a verdict
				or plea, including a plea of nolo contendere, for which a sentence has been
				imposed;
								(b)In
				general
								(1)RegulationsThe
				head of each covered postal entity shall prescribe regulations that—
									(A)prohibit a
				covered employee from entering into a postal contract with any party with whom
				that covered employee is closely affiliated in a nongovernmental capacity,
				regardless of whether or not the postal contract is for private gain;
									(B)require a
				contractor to timely disclose to the chief ethics officers of the covered
				postal entity any relationship described under subparagraph (A) with a covered
				employee in a bid, solicitation, award, or performance of a postal contract;
				and
									(C)include authority
				for the head of the covered postal entity to a grant waiver to any prohibition
				or requirement under subparagraph (A) or (B).
									(2)Posting of
				waiversNot later than 30 days after the head of a covered postal
				entity grants a waiver described under paragraph (1)(C), the head of the
				covered postal entity shall make the waiver available on the website of the
				covered postal entity.
								(c)Contract
				voidance and recovery
								(1)Bribery and
				graft convictionsIn any case in which there is a final
				conviction for a violation of any provision of chapter 11 of title 18 relating
				to a postal contract, the head of a covered postal entity may—
									(A)void that
				contract; and
									(B)recover the
				amounts expended and property transferred by the covered postal entity under
				that contract.
									(2)Obtaining or
				disclosing procurement information
									(A)In
				generalIn any case described under subparagraph (B) relating to
				a postal contract, the head of a covered postal entity may—
										(i)void that
				contract; and
										(ii)recover the
				amounts expended and property transferred by the covered postal entity under
				that contract.
										(B)Conviction or
				administrative determinationA case described under subparagraph
				(A) is any case in which—
										(i)there is a final
				conviction for an offense punishable under section 27(e) of the Office of
				Federal Procurement Policy Act (41 U.S.C. 423(e)); or
										(ii)the head of a
				covered postal entity determines, based upon a preponderance of the evidence,
				that the contractor or someone acting for the contractor has engaged in conduct
				constituting an offense punishable under section 27(e) of that
				Act.
										.
				(b)Technical and
			 conforming amendmentThe table of chapters for part I of title
			 39, United States Code, is amended by adding at the end the following:
					
						
							7.
				  Contracting
				  Provisions701
						
						.
				IIIFederal Workers
			 Compensation Reforms for Retirement Eligible Employees
			301.Federal Workers
			 Compensation Reforms for Retirement Eligible Employees
				(a)Transition to
			 retirement
					(1)In
			 generalChapter 81 of title 5, United States Code, is amended by
			 inserting after section 8106 the following:
						
							8106a.Transition
				to retirement 
								(a)DefinitionsIn this section—
									(1)the term
				covered employee means an employee who—
										(A)is paid
				compensation under section 8105 or 8106; and
										(B)on or after
				attaining retirement age is eligible for an annuity under chapter 83 or 84
				(other than a survivor annuity); and
										(2)the term retirement age has
				the meaning given under section 216(l)(1) of the Social Security Act (42 U.S.C.
				416(l)(1)).
									(b)Notwithstanding
				any other provision of this chapter, the payment of compensation under section
				8105 or 8106 to a covered employee shall terminate on the date that the covered
				employee—
									(1)attains
				retirement age and is eligible for an annuity under chapter 83 or 84 (other
				than a survivor annuity); or
									(2)after attaining
				retirement age becomes eligible for an annuity under chapter 83 or 84 (other
				than a survivor annuity).
									(c)Not later than 1
				year before the date that a covered employee attains retirement age or
				subsequently becomes eligible for an annuity under chapter 83 or 84 (other than
				a survivor annuity), the Secretary of Labor shall provide notice of this
				section to—
									(1)the covered
				employee;
									(2)the employing
				agency of that covered employee; and
									(3)the Office of
				Personnel Management.
									(d)The employing
				agency of a covered employee shall file an application for an annuity with the
				Office of Personnel Management in accordance with section 8352 or
				8471.
								.
					(2)Technical and
			 conforming amendmentThe table of sections for chapter 81 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 8106 the following:
						
							
								Sec. 8106a. Transition to
				retirement.
							
							.
					(b)Filing of
			 applications
					(1)Civil Service
			 Retirement System
						(A)In
			 generalChapter 83 of title 5, United States Code, is amended by
			 inserting after section 8351 the following:
							
								8352.Employees
				transitioning from workers compensation 
									(a)DefinitionIn this section, the term covered
				employee means an employee who is a covered employee as defined under
				section 8106a(a)(1) and is eligible for an annuity under this chapter.
									(b)ApplicationsNot
				later than 1 year before the date of the termination of payments of
				compensation under section 8106a(b) to a covered employee who is eligible for
				an annuity under this chapter, the employing agency of that covered employee
				shall file an application for an annuity for that covered employee under this
				chapter with the Office of Personnel Management.
									(c)RegulationsThe
				Office of Personnel Management shall prescribe regulations to carry out this
				section.
									.
						(B)Technical and
			 conforming amendmentThe table of sections for chapter 83 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 8351 the following:
							
								
									Sec. 8352. Employees transitioning from
				workers
				compensation.
								
								.
						(2)Federal
			 Employees Retirement System
						(A)In
			 generalChapter 84 of title 5, United States Code, is amended by
			 inserting after section 8470 the following:
							
								8471.Employees
				transitioning from workers compensation 
									(a)DefinitionIn this section, the term covered
				employee means an employee who is a covered employee as defined under
				section 8106a(a)(1) and is eligible for an annuity under this chapter.
									(b)ApplicationsNot
				later than 1 year before the date of the termination of payments of
				compensation under section 8106a(b) to a covered employee who is eligible for
				an annuity under this chapter, the employing agency of that covered employee
				shall file an application for an annuity for that covered employee under this
				chapter with the Office of Personnel Management.
									(c)RegulationsThe
				Office of Personnel Management shall prescribe regulations to carry out this
				section.
									.
						(B)Technical and
			 conforming amendmentThe table of sections for chapter 84 of
			 title 5, United States Code, is amended by inserting after the item relating to
			 section 8456 the following:
							
								
									Sec. 8471. Employees transitioning from
				workers
				compensation.
								
								.
						302.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Labor, after consultation with the
			 Director of the Office of Personnel Management, shall prescribe regulations to
			 carry out this title.
			303.Effective
			 date
				(a)In
			 generalExcept as provided under subsection (b), this title
			 (including the amendments made by this tile) shall take effect on the date of
			 enactment of this Act.
				(b)Termination of
			 compensationSection 8106a(b) of title 5, United States Code, (as
			 added by section 301 of this Act) shall take effect 1 year after the date
			 regulations are prescribed under section 302.
				
